Information Disclosure Statement (IDS) filed after Allowance
The information disclosure statement (IDS) submitted on 12/15/2021 and 2/17/2022 were filed after the mailing date of the Notice of Allowance on 10/7/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Various prior art references cited in the IDS filed by the applicant have been reviewed; however, examiner still maintains the same reasons of allowance on the respective claims as provided in the previous office action mailed on 10/7/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/YI YANG/
Examiner, Art Unit 2616